Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach a method that waits for a user to perform an input and changes washing parameters if no input is received after a predetermined time period has elapsed.  While it is known for washing machines to select default (i.e. reference) values if no input is received from a user, the prior art of record does not teach selecting machine-determined parameters that differ from default parameters for a cycle if no input is received.
The claim limitation “notifying a user of a change” of water level, rotation speed, rotation time period, or a rotation change cycle is interpreted to mean that the notifying is of at least one of water level, rotation speed, rotation time period, or a rotation change cycle without user inquiry, and the water level, rotation speed, rotation time period, or a rotation change cycle are contained within the notification without user input.  This is consistent with the scope of the disclosure that states that the change is displayed (para. 220) and the washing information is displayed to the user (para. 221).  The disclosure further states that the changed washing information is displayed even when the user is distant from the machine (para. 224).
The totality of the limitations of the independent claim are not disclosed in the prior art of record, and the prior art of record does not present teachings that would have rendered the invention obvious to one of ordinary skill in the art at the effective filing date of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711